Electronically Filed
                                                        Supreme Court
                                                        SCWC-29990
                                                        24-FEB-2012
                           NO. SCWC-29990               10:02 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                              HYRAM NAO,
                   Petitioner/Defendant-Appellant,

                                 and

                         LIZCINDAMAE MATSUO,
                              Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29990; CR. NO. 08-1-0306)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J. Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant’s application for writ of

certiorari filed on January 11, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 24, 2012.

Audrey E. Stanley, Deputy              /s/ Mark E. Recktenwald
Public Defender, for
petitioner/defendant-appellant         /s/ Paula A. Nakayama
on the application
                                       /s/ Simeon R. Acoba, Jr.

                                       /s/ James E. Duffy, Jr.

                                       /s/ Sabrina S. McKenna